[Cite as State v. Jalloh, 2014-Ohio-2730.]


                              IN THE COURT OF APPEALS OF OHIO

                                    TENTH APPELLATE DISTRICT

State of Ohio,                                     :

                 Plaintiff-Appellee,               :
                                                                   No. 13AP-411
v.                                                 :            (C.P.C. No. 06CR-3619)

Mohamed B. Jalloh,                                 :           (REGULAR CALENDAR)

                 Defendant-Appellant.              :



                                             D E C I S I O N

                                       Rendered on June 24, 2014


                 Ron O'Brien, Prosecuting Attorney, and Valerie Swanson,
                 for appellee.

                 Mohamed B. Jalloh, pro se.

                  APPEAL from the Franklin County Court of Common Pleas

CONNOR, J.
        {¶ 1} Defendant-appellant, Mohamed B. Jalloh, appeals from a judgment of the
Franklin County Court of Common Pleas, denying his motion to vacate and release from
post-release control and sanctions imposed ("motion to vacate"). Because defendant has
failed to demonstrate that the trial court failed to properly advise him of the
consequences of violating post-release control, defendant's claims are barred by res
judicata, and we affirm the judgment of the trial court.
        {¶ 2} On May 11, 2006, the state indicted defendant on a multi-count
indictment, including charges for aggravated burglary, aggravated robbery, robbery, and
kidnapping. On March 30, 2007, defendant, while represented by counsel, entered a
plea of guilty to the aggravated robbery charge, a felony of the first degree, and the court
entered a nolle prosequi as to the other charges in the indictment. The court filed its
No. 13AP-411                                                                             2


judgment entry imposing sentence on May 30, 2007. The court sentenced defendant to
a four-year term of imprisonment. Defendant did not appeal his conviction.
       {¶ 3} On December 19, 2012, defendant, appearing pro se, filed his Motion to
Vacate. Defendant asserted that his sentence should be vacated because the court "never
advised of the consequences for violating Post-Release Control." (Motion to Vacate, 2.)
Defendant also asserted that the trial court failed to advise defendant of his "limited
right to appeal a maximum sentence or procedural issues regarding this plea." (Motion
to Vacate, 2.) The state filed a memorandum contra defendant's motion to vacate on
December 31, 2012.
       {¶ 4} On March 8, 2013, the court issued a decision and entry denying
defendant's motion to vacate. The court noted that it had reviewed defendant's motion
and the state's response, and concluded that "[d]efendant [was] not entitled to the relief
he seeks." (Decision and Entry.)
       {¶ 5} Defendant appeals, assigning the following sole assignment of error for
our review:
              TRIAL COURT ERRED IN SENTENCING AND MUST
              RELEASE FROM SENTENCE AND SANCTIONS IMPOSED[.]

       {¶ 6} In his sole assignment of error, defendant asserts that his sentence is void
because the "Trial Court failed to advise Appellant of the consequences of violating Post-
Release Control that he could be returned back to prison for up to one-half of this
sentence." (Appellant's brief, 1.) Defendant concedes that the trial court "notified
Appellant of the applicable period of Post-Release Control of (5) five years." (Appellant's
brief, 1.) Defendant further asserts that the trial court failed to advise him, pursuant to
Crim.R. 32(B), of his right to appeal the court's sentencing entry. Because the record
indicates that defendant was properly advised as to post-release control, defendant's
claims are barred by res judicata.
       {¶ 7} Under the doctrine of res judicata, a final judgment of conviction bars a
convicted defendant who was represented by counsel from raising and litigating in any
proceeding except an appeal from that judgment, any defense or any claimed lack of due
process that "was raised or could have been raised" by the defendant at trial, which
resulted in that judgment of conviction, or on an appeal from that judgment. State v.
No. 13AP-411                                                                              3


Perry, 10 Ohio St.2d 175 (1967), paragraph nine of the syllabus. Although res judicata
does not preclude review of a "void" sentence, the doctrine "still applies to other aspects
of the merits of a conviction, including the determination of guilt and the lawful
elements of the ensuing sentence." State v. Fischer, 128 Ohio St.3d 92, 2010-Ohio-6238,
paragraph three of the syllabus. Thus, to survive the res judicata bar, appellant was
required to demonstrate that his sentence was "void." State v. Reed, 10th Dist. No. 11AP-
792, 2012-Ohio-1612, ¶ 8.
       {¶ 8} "[I]n cases in which a trial judge does not impose postrelease control in
accordance with statutorily mandated terms * * * the sentence is void" and "may be
reviewed at any time, on direct appeal or by collateral attack." Fischer at ¶ 30. Fischer
nonetheless clarified that a sentence void for failure to comply with the statutory
requirements of post-release control is void only as to post-release control and must be
rectified only in that aspect. Id. at ¶ 8, 17.
       {¶ 9} The imposition of post-release control consists of (1) notification of post-
release control at the time of sentencing, and (2) incorporation of post-release control in
the sentencing entry. State v. Qualls, 131 Ohio St.3d 499, 2012-Ohio-1111, ¶ 18-19.
Pursuant to R.C. 2929.19(B)(2)(c) and (e), the trial court had to notify defendant at the
sentencing hearing that he would be on post-release control after his release from prison
and the consequences for violations of post-release control. Post-release control
sanctions are also to be included in the judgment entry journalized by the court. State v.
Boone, 10th Dist. No. 11AP-1054, 2012-Ohio-3653, ¶ 13. A trial court meets its statutory
obligations to notify a defendant of post-release control "when its oral and written
notifications, taken as a whole, properly informed the defendant of post-release
control." Id. at ¶ 18; State v. Townsend, 10th Dist. No. 10AP-983, 2011-Ohio-5056, ¶ 7.
       {¶ 10} The record indicates that the trial court properly advised defendant
regarding post-release control. Defendant's signed guilty plea form informs defendant
that he will be placed under five years of mandatory post-release control following his
release from prison. The guilty plea form also contains the following statement:
               I understand that a violation of post-release control
               conditions or the condition under R.C. 2967.131 could result
               in more restrictive non-prison sanctions, a longer period of
               supervision or control up to a specified maximum, and/or
No. 13AP-411                                                                              4


              reimprisonment for up to nine months. The prison term(s)
              for all post-release control violations may not exceed one-
              half of the prison term originally imposed.

(Guilty Plea Form, 2.)

       {¶ 11} The court's judgment entry imposing sentence states that "[a]fter
imposing sentence, * * * [t]he Court also notified the defendant of the applicable period
of post-release control pursuant to [former] R C 2929 19(B)(3)(c), (d) and (e)."
(Judgment Entry, 2.); See R.C. 2929.19(B)(2)(e) (R.C. 2929.19(B)(3)(e) has been
recodified under R.C. 2929.19(B)(2); current R.C. 2929.19(B)(2)(e) provides that "if a
period of supervision is imposed following the offender's release from prison, * * * and if
the offender violates that supervision or a condition of post-release control * * *, the
parole board may impose a prison term, * * * of up to one-half of the stated prison term
originally imposed upon the offender"). Compare State v. Darks, 19th Dist. No. 12AP-
578, 2013-Ohio-176, ¶ 13. The record also contains a sentencing disposition sheet signed
by the trial judge. On the disposition sheet, the trial judge checked a box which states
"[d]efendant notified of * * * Post Release Control in writing and orally."
       {¶ 12} Defendant nonetheless contends that the trial court failed to orally advise
him of the consequences of violating post-release control. Specifically, he asserts that
the trial court did not inform him that if he violated his post-release control, he could
return to prison for up to one-half of his sentence. Defendant, however, has failed to
provide this court with a transcript of the sentencing hearing. In Ohio, the appellant has
the duty to file the transcript or such parts of the transcript that are necessary for
evaluating the trial court's decision. See App.R. 9(B); Knapp v. Edwards Laboratories,
61 Ohio St.2d 197, 199 (1980). A party may remedy its failure to file a transcript by filing
a statement of the evidence with this court pursuant to App.R. 9(C). See Gomez v. Kiner,
10th Dist. No. 11AP-767, 2012-Ohio-1019, ¶ 5. Here, defendant has failed to file either a
transcript from the sentencing hearing and/or a statement of the evidence pursuant to
App.R. 9(C). Absent certification of an adequate record, a reviewing court presumes
regularity in the proceedings and must affirm the judgment of the trial court, unless the
assignment of error is based solely on a question of law. Id. at ¶ 5. Because defendant
has not supported the alleged error with a transcript or any alternative form of the
No. 13AP-411                                                                         5


record permitted by App.R. 9, we presume regularity in the trial court proceedings, and
thus presume that the trial court orally notified defendant of the consequences of
violating his post-release control.
       {¶ 13} Defendant has failed to demonstrate that his sentence is void. Therefore,
as defendant's sentence is not void, res judicata bars the remainder of defendant's
arguments.
       {¶ 14} Based on the foregoing, we overrule defendant's sole assignment of error.
Having overruled defendant's sole assignment of error, we affirm the judgment of the
Franklin County Court of Common Pleas.
                                                                   Judgment affirmed.
                         SADLER, P.J. and BROWN, J., concur.
                                 _________________